                                                                                                 ~I
                                                                                          1


 1
                                                                                FILED
                                                                     CLERK, U.S. DISTRICT COUFiT~
 2

 3                                                                             OCT - 12019
4                                                                          i F~L D~ '1 Hll;l OF C1~~FORNIA
                                                                   =~ ~Y                           DEPUTY
 ~~




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
f[Il                                       SOUTHERN DIVISION
11     UNITED STATES OF AMERICA,                       ) Case No. SA CR 11-00148-JLS
12                           Plaintiff,                  ORDER OF DETENTION AFTER
                                                         HEARING [Fed. R. Crim. P. 32.1(a)(6);18
13                                                       U.S.C.. § 3143(a)]
                              v.
14
       RIGOBERTO AGUILAR,
fb~
16                           Defendant.

17
18            The defendant having been arrested in this District pursuant to a warrant issued by
~L•l the United States District Court for the Central District of California, for alleged violations
20     ofthe terms and condirions of his supervised release; and
21            The Court having conducted a detention hearing pursuant to Federal Rule of
22     Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23            The Court finds that:
24     A.    (X) The defendant has not met his burden of establishing by clear and convincing
25            evidence that he is not likely to flee if released under 18 U.S.C. § 3142(b) or (c). This
26            finding is based on:
27           Instant allegations, no bail resources.
              and
  1      B.       (X) The defendant has not met his burden of establishing by clear and convincing
  G               evidence treat ire is i~ot likely to pose a danger tc~ the safely of any ocher ~erso~l ut= the
  3               community if released under 18 U.S.C. § 3142(b) or (c). This finding is based on:
 4            Instant allegations, criminal history, substance abuse history.
 ~~            IT THEREFORE IS ORDERED that the defendant be detained pending further
 6       proceedings.
 7
 8       Dated:         ~~    ~   ~~y
 9
f[Il
                                                                 ITOUGLAS           cCORMICK
11                                                               United States     agistrate Judge
12
13
14
15
16
17
18
19
f~•Ill

21
22
23
►
f ~!
25
26
27
~►~:~

                                                            2
